123 Mich. App. 208 (1983)
333 N.W.2d 226
APPLEBAUM
v.
MICHIGAN DEPARTMENT OF MENTAL HEALTH
Docket No. 58698.
Michigan Court of Appeals.
Decided February 10, 1983.
David M. Savu, for plaintiffs.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and George L. McCargar, Thomas R. Wheeker and James M. Batzer, Assistants Attorney General, for defendant.
Before: BRONSON, P.J., and T.M. BURNS and ALLEN, JJ.
PER CURIAM.
On June 25, 1981, the trial judge granted summary judgment against plaintiffs under GCR 1963, 117.2(1). They appeal as of right.
On May 14, 1980, plaintiffs filed a complaint in Marquette County Circuit Court against the Alger-Marquette Community Mental Health Board and others alleging that plaintiff Wayne Applebaum had been wrongfully discharged from his position *210 as a full-time psychologist at the Alger-Marquette Community Mental Health Center. Half a year later, they filed the complaint in this case alleging, in particular, that:
"[T]he Department of Mental Health in fact exercises complete control and supervision over its statutory agents aforesaid, in the areas of budget, programming, mental health care standards, employment standards and terms and conditions of employment, treatment standards and protocol, patient rights, level of services, and virtually every other facet involved in the operation of the Alger-Marquette Community Mental Health Board, and as principal is liable for the wrongful acts of its agents * * *." (Emphasis added.)
In addition to this factual allegation, they also alleged that the statutes, MCL 330.1001 et seq.; MSA 14.800(1) et seq., impose liability on defendant.
In reviewing a grant of a motion for summary judgment under GCR 1963, 117.2(1), this Court accepts as true all factual allegations, along with any inferences or conclusions which may fairly be drawn from the facts alleged. McCallister v Sun Valley Pools, Inc, 100 Mich. App. 131; 298 NW2d 687 (1980), lv den 411 Mich. 905 (1981).
We do not believe that plaintiffs' complaint alleges a sufficient basis for liability. They are alleging no more than the general supervisory control that defendant exercises over the county mental health services. This allegation is not enough. Because plaintiffs are not alleging that defendant itself committed the "unlawful acts", they can prevail only on an agency theory. But liability based on an agency relationship requires a right to control. Chester v World Football League, 75 Mich. App. 455; 255 NW2d 643 (1977). The statutory *211 framework, by itself, does not supply the necessary right of control.
On the one hand, defendant does have extensive power over the mental health services. It must designate by rule the minimum types and scopes of the mental health services to be provided. MCL 330.1206; MSA 14.800(206). It reviews each county service's annual plan and budget. MCL 330.1232; MSA 14.800(232). It has the power to coordinate and integrate state services, review the "relevancy, quality, effectiveness and efficiency of county programs", collect information, provide consultative services, audit expenditures, establish financial liability schedules, and promulgate rules. MCL 330.1244; MSA 14.800(244). Furthermore, the state has the responsibility to financially support the county mental health services. MCL 330.1202; MSA 14.800(202).
But these powers do not mean that defendant has the right to control all aspects of the county mental health services. While it gives the state the duty to fund and general supervisory powers, the act clearly provides for local control. MCL 330.1204; MSA 14.800(204) states: "A county community mental health program established under this chapter shall be an official county agency". In fact, its employees are county employees. OAG, 1978, 5269, p 362 (February 23, 1978). The county program is established by a majority vote of the county board of commissioner. MCL 330.1210; MSA 14.800(210). The county community mental health board is appointed by the county board of commissioners. MCL 330.1212; MSA 14.800(212). MCL 330.1214; MSA 14.800(214) states: "When a single county establishes a board, all board members shall be representatives of that county." Board members may be removed by the appointing *212 board of commissioners. MCL 330.1224; MSA 14.800(224). Local control is clearly retained. Such matters as hiring and firing are local matters outside defendant's general jurisdiction.
Merely alleging that defendant establishes the employment qualifications is insufficient to establish the agency relationship. To avoid a summary judgment, plaintiffs instead had to allege facts outside the general supervisory power, i.e., defendant did something in this case that led to the dismissal or defendant has control over the actual hiring and firing. As such, the summary judgment was properly entered.
Affirmed.